


Exhibit 10.7.2
SCOTT A. DAVIS
FIRST AMENDMENT TO SEVERANCE AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is dated
as of December 1, 2011, by and between DuPont Fabros Technology, Inc., a
Maryland corporation (the “Company”), DF Property Management LLC, a Delaware
limited liability company (the “LLC”), and Scott A. Davis (the “Executive”).
A.The Company and the Executive are parties to a Severance Agreement (the
“Original Agreement”), dated as of March 31, 2009.
B.The parties desire to amend the Original Agreement to (i) modify certain
provisions related to the death or disability of Executive, and (ii) add the LLC
as a party to the agreement so that references to Executive’s employment by and
services for the Company shall also include Executive’s services for the LLC.
Accordingly, the parties hereto agree as follows:
1.    Section 2.5 is hereby amended to add subsection (d) as follows:
(d)    Notwithstanding anything to the contrary in this Section 2.5, in the
event of (1) Executive’s death while employed pursuant to this Agreement, or
(2) Executive’s employment is terminated based on Executive’s Disability, all
stock options, common stock subject to forfeiture, restricted stock units and
other equity awards held by Executive at the time of his/her termination of
employment that would have become vested and exercisable or free from repurchase
restrictions, as applicable, during the twelve (12) month period commencing on
the date of termination if Executive had remained employed during such period
shall become vested and exercisable or free from such repurchase restrictions as
of the Release Date.
2.    Section 3.1 of the Original Agreement is hereby amended and restated as
follows:
3.1    Position. Subject to the terms set forth herein, the LLC (or the Company,
either directly or through one of its subsidiaries) agrees to employ Executive,
initially in the position of Executive Vice President of Operations, and
Executive hereby accepts such employment. During the term of Executive’s
employment with the LLC (or the Company, or one of its subsidiaries), Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the LLC, the Company and its
subsidiaries. References in this Agreement to Executive’s employment with the
LLC also refer to Executive’s employment with the Company or one of its
subsidiaries, if applicable. In no event shall the prior sentence prohibit
Executive from (i) performing charitable activities; (ii) delivering lectures at
educational institutions or professional or corporate associations, or (iii) any
other activity approved in advance by the Company’s Chief Executive Officer
(“CEO”), so long as such activities do not contravene the prior sentence.
Without the prior approval of the Board, Executive shall not serve in any
executive capacity or as a member of the governing board of any private or
public for-profit company.
3.    Unless specifically modified herein, all other terms and conditions of the
Original Agreement shall remain in effect.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
DUPONT FABROS TECHNOLOGY, INC.




By:         /s/ Hossein Fateh        
Name: Hossein Fateh
Title:
President and Chief Executive Officer



DF PROPERTY MANAGEMENT LLC


By:
DuPont Fabros Technology, L.P.,

its Managing Member


By:
DuPont Fabros Technology, Inc.,

its General Partner


By:     /s/ Hossein Fateh    
Name: Hossein Fateh
Title:
President and Chief Executive Officer





/s/ Scott A. Davis    
Scott A. Davis




